ORDER
PER CURIAM.
Appellants C.G. and R.G. appeal the trial court’s order terminating their parental rights to their four children. They claim that the trial court did not have clear, cogent, and convincing evidence to support its judgment. We have reviewed the briefs of the parties and the record on appeal, and find no reversible error. Because a published opinion would have no precedential value, we affirm by this summary order and have supplied the parties with a memorandum setting forth our reasoning.
The judgment of the trial court is affirmed. Rule 84.16(b).